Citation Nr: 1220204	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  09-17 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for depression and anxiety, to include as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to October 1981.

This matter comes before the Board of Veterans' Appeal (BVA or Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for depression and anxiety as secondary to service-connected tinnitus.  He contends that he had been greatly affected by the stress caused by constant high-level ringing in his ears.  He stated that irritability and anger due to the high stress level negatively impacted his social life and occupational functioning at his job.

In conjunction with the claim on appeal, in September 2008, the Veteran underwent a VA examination by a VA psychologist.  The VA examiner noted that the Veteran did not describe any symptoms suggestive of impairment beyond normal variations in normal functioning and rendered no psychiatric diagnosis.  Rather, the examiner noted only "poor social interaction" with regard to problems related to occupational functioning.  Specifically, it was noted that the Veteran would occasionally get in a bad mood when he was behind at work or felt that others were not doing their job and he might make verbal comments to others.  No psychiatric diagnosis was made, and no opinion was offered as to the relationship of the Veteran's tinnitus to his claimed psychiatric disorder of depression and anxiety.  However, in a follow-up email to the RO, dated in March 2009, the September 2008 VA examiner noted that the Veteran "has no diagnosable condition.  There is no indication of any mental illness or other mental health symptoms that are caused by or exacerbated by his tinnitus."
However, the medical evidence of record that has been associated with the claims file subsequent to the September 2008 VA examination shows current psychiatric diagnoses.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or any time during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim).  Specifically, August and September 2008 VA treatment reports noted diagnoses of mood disorder, not otherwise specified, on Axis I.  Further, the record indicates that the Veteran was taking Amitriptyline and Paxil for symptoms of depression and anxiety.  While these VA treatment records stand in contrast to the September 2008 VA examiners' findings of "no diagnosable condition", the Board finds that the treatment records provide evidence of a current psychiatric disability.  McClain, 21 Vet. App. at 321.

Unfortunately, there is no indication in the March 2009 email that the VA examiner was aware of the diagnosis rendered in the VA treatment records.  Moreover, the medical opinion provided in the email is conclusory with no reason or explanation provided for the conclusion reached.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, the Board finds that a remand is required to obtain an opinion as to whether any degree of the Veteran's mood disorder diagnosed in August and September 2008 is caused or aggravated by his service-connected tinnitus.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify or submit any new evidence not already of record that addresses his claimed condition.

2.  Schedule the Veteran for a VA examination to evaluate his psychiatric disability.  The claims file and all records on Virtual VA, as well as this REMAND, must be made available to the examiner in conjunction with the examination, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records, if any, that are reviewed.  Based on the review of the evidence of record, the examiner should opine as to the relationship, if any, between the Veteran's mood disorder diagnosed in August and September 2008 and his service-connected tinnitus.  To the extent possible (likely, unlikely, at least as likely as not), the examiner should opine whether the Veteran's current mood disorder was either (a) proximately caused by or (b) proximately aggravated by his service-connected tinnitus.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After the above development has been completed, the RO should readjudicate the issue of entitlement to service connection for depression and anxiety, to include as secondary to service-connected tinnitus.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


